Citation Nr: 0600047	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  01-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for lumbar disc herniation with diffuse 
spondylosis.   

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946, in June 1950, from July 1951 to July 1952, and 
from September 1952 to September 1953.  He also reported 
active duty and active duty for training in the California 
Army National Guard and the U.S. Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought.  In 
October 2003, the Board remanded the matter for further 
evidentiary development.  The remand directives having been 
completed, the matter is again before the Board for appellate 
review.

A Board hearing was scheduled to be held in 2003 before a 
Veterans Law Judge of the Board sitting in Salt Lake City.  
The veteran failed to appear to testify.

On December 23, 2005, the Board granted the veteran's motion 
to advance his claim on the Board's docket.


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO initially 
denied service connection for lumbar disc herniation with 
diffuse spondylosis.  In January 1998, the Board denied the 
claim.  In July 1998 and in September 1999, the RO confirmed 
the prior denial.  The veteran was notified of the rating 
actions and of his appeal rights.  He did not initiate 
appellate review of the 1998 or 1999 rating decisions.

2.  After September 1999, the veteran did not take action on 
his lumbar disability claim until January 2001, when he 
petitioned the RO to reopen the same claim.  After the RO's 
April 2001 denial, the veteran perfected an appeal to the 
Board. 

3.  Evidence added to the record after September 1999, on the 
issue of service connection for lumbar disability, is either 
cumulative or redundant of evidence of record in September 
1999; does not bear directly and substantially under the 
specific matter under consideration; and, by itself or in 
connection with evidence previously assembled, is not 
significant enough that not considering it would be unfair to 
the appellant as to the merits of the claim.    

4.  The veteran's neck/cervical spine disability is not shown 
to be etiologically related to active service.   


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  

2.  New and material evidence has not been received since 
September 1999 with respect to the claim of entitlement to 
service connection for lumbar disc herniation with diffuse 
spondylosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The criteria for service connection for a neck disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Lumbar Disability

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because submittal of such evidence is a 
prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, an RO denial is final with no 
communication indicating disagreement with the denial within 
a year after the date of notice thereof.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  With respect to Board denials, they are final as of 
the date of mailing as stamped on the face of the decision.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially under the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The Board notes that 38 C.F.R. § 3.156 was revised within 
the last several years; however, the revised version was 
promulgated after the appellant filed his claim to reopen in 
January 2001, and as such, the "old" version then in effect 
and cited above applies.)  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the whole record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied, final claim, new evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

In October 1995, the RO denied the veteran's original claim 
of entitlement to service connection for lumbar disc 
herniation with diffuse spondylosis.  On appeal, in January 
1998, the Board denied the claim.  In July 1998 and in 
September 1999, the RO confirmed its prior denial of the 
claim.  The veteran was notified of the rating actions and of 
his appeal rights.  He did not initiate appellate review of 
the 1998 or 1999 rating decisions.

After September 1999, the veteran did not act on his lumbar 
disability claim until January 2001, when he petitioned the 
RO to reopen the claim.  The RO confirmed its denial in April 
2001.  The veteran then perfected an appeal to the Board. 

Based upon the above, the September 1999 rating decision is 
the last final denial.  It is the operative VA rating action 
for the purposes of determining whether new and material 
evidence has been submitted thereafter on the issue of 
entitlement to service connection for lumbar disc herniation 
with diffuse spondylosis.  Thus, any claim on the same issue 
is treated as a claim to reopen, and new and material 
evidence must be presented before the claim can be reopened. 

Evidence added to the record since September 1999 includes 
more contemporaneous VA medical treatment records, which 
include diagnostic testing results documenting degenerative 
disc disease in the lumbar spine, and numerous statements 
from the veteran concerning in-service back injury, including 
that incurred in an automobile accident during World War II.  
All of these records are new in the sense that they were not 
of record in September 1999.  

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, be 
significant enough that not reopening the claim clearly would 
be unfair to the veteran.  See 38 C.F.R. § 3.156(a) (2001).  
On the one hand, this does not present a particularly onerous 
standard for the veteran.  However, the evidence must be 
carefully reviewed to determine whether, even if new in the 
sense that they were not of record as of the last final 
decision, it is not cumulative or redundant of "old" 
evidence and relates to an unestablished fact necessary to 
substantiate the claim.  

The Board finds that the new evidence does not rise to the 
level of materiality consistent with the governing "new and 
material evidence" standard.  The Board previously denied 
this claim in January 1998, and the veteran's contention as 
to back injury during World War II then and now is still the 
same.  The Board also concedes that some of the veteran's 
service medical records might have been lost to a fire due to 
no fault on the veteran's part.  The Board is not concluding 
that no injury or incident affecting the back had occurred 
during active duty.    

Notwithstanding the above, and even assuming that injury did 
occur as alleged (including his contention that he had 
fractured his spine), the record presents significantly 
negative medical evidence that disfavors the claim.  A key 
basis for prior denials was the lack of clinical or objective 
evidence of low back abnormality for a significant period of 
time after service.  More specifically, in-service medical 
examination reports dated in July 1951, January 1953, March 
1960, and July 1964, years after conclusion of World War II, 
document normal clinical findings for the spine and 
musculoskeletal system.  Even later, April 1970, April 1974, 
January 1978, March 1980, and July 1981 medical examination 
reports document normal clinical evaluation of the spine and 
musculoskeletal system.  Based upon these considerations, the 
record strongly disfavors the claim even if the Board were to 
concede an evidentiary gap in terms of unavailability of at 
least some of the service medical records.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  Further on this point, the 
earliest clinical evidence of diagnosed arthritis or lumbar 
abnormality is dated in the 1980s, more than 30 years after 
World War II, and none of the medical records from this time 
period contains a medical opinion as to onset of lumbar 
arthritis in World War II or as a result of an in-service 
accident.  Not only does such negative evidence disfavor the 
claim on a direct causation basis, it disfavors presumptive 
service connection to the extent lumbar arthritis is now 
manifested.  See 38 C.F.R. §§ 3.307, 3.309 (presumptive 
service connection is permitted for arthritis manifested to a 
degree of 10 percent or higher within one year after 
discharge from active service).     

New evidence associated with the claims file after September 
1999 documents ongoing complaints of back pain, clinical 
evidence of degenerative changes in the lumbar spine, and the 
veteran's repeated assertions to the effect that the 
automobile accident during World War II is the cause of his 
lumbar problems.  They do not alter the key factual bases 
upon which the same claim was previously denied.  The record, 
to date, still fails to disclose a medical determination as 
to lumbar spine disorder in service or within the presumptive 
period, or even decades after the purported accident.

In addition, the new evidence includes a November 2004 VA 
compensation and pension orthopedic (C&P) examination report 
that further weighs heavily against the claim.  It provides, 
in pertinent part, that the veteran's lumbar degenerative 
disc disease is consistent with the aging process.  Further 
buttressing this conclusion is another doctor's conclusion 
more than a decade earlier, based on 1994 radiological test 
results, that the veteran's lumbar osteopenia is "consistent 
with [his] age."  

The veteran submitted an October 2001 statement from an 
individual who apparently was in the military during the time 
when the veteran himself had served.  In pertinent part, the 
author states: "[The veteran] was serving as a lieutenant in 
the infantry during World War II, when he was injured in a 
jeep accident.  He . . . was treated for a fractured spine."  
This statement apparently was written by a layperson based 
upon history of injury provided by the veteran.  The author 
does not state that he witnessed the jeep accident.  
Moreover, the Board has carefully reviewed the entire record, 
and no diagnostic test report reflects a finding of old 
fracture injury to the spine.  On the contrary, most recent 
radiology examination findings in April 2005 explicitly 
provide: "no fracture of the lumbar spine."  These 
considerations lend the layperson statement marginal 
probative value; it does not add substantively different or 
new information tending to favor the claim.

Again, the record documents numerous statements by the 
veteran as to in-service back injury and he seems to be 
arguing that it is grossly unfair to deny his claim given the 
apparent lack of all of his service medical records not due 
to his fault.  His submittal of the lay statement seems to 
reflect an effort to reinforce his assertion that an accident 
did in fact occur.  The Board has conceded that some service 
medical records may have been lost to fire.  It bears 
repeating, however, that the veteran's credibility as to in-
service accident is not what is at issue; what ultimately 
disfavors the claim is that, even assuming that he did suffer 
back injury during World War II, the complete lack of 
clinical evidence of arthritic or degenerative changes in the 
spine for decades after service, and as well, medical opinion 
that the current disability is likely the consequence of the 
aging process.    

Moreover, the Board acknowledges that the veteran is a 
retired medical doctor.  He apparently served in the military 
in this capacity.  Thus, the Board is mindful that his 
contention that his lumbar spine problems are attributable to 
service could be construed as a competent etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).

The law, however, recognizes the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  Here, 
there is basis to argue the veteran's self interest in 
obtaining a favorable decision on his claim, and, this 
consideration, when collectively viewed with highly negative 
independent, clinical evidence amply discussed above and in 
the Board's 1998 denial, tends to disfavor the claim.  
Moreover, even if the Board were to consider the veteran's 
allegation as to causation on its own merit, without regard 
to his qualifications or status as a former practicing 
physician, the negative clinical evidence for decades after 
service and lack of radiology evidence of fractured spine - 
evidence not at all squarely challenged by the veteran - 
significantly erode the probative value of his contention to 
the extent that it is construed as an etiology opinion.     

Based upon the foregoing, the Board is compelled to conclude 
that evidence added to the claims file after September 1999, 
while new, does not meet the governing "materiality" 
standard to permit reopening of the claim.  The claim remains 
denied. 

II.  Service Connection - Neck Disorder

The veteran contends that he incurred a back injury in 
service, and it appears that he believes the same back injury 
that is the basis of his lumbar disability claim also is the 
cause of his present cervical spine/neck disability.

As with the lumbar disability claim, the medical evidence 
concerning the veteran's cervical spine/neck is significantly 
negative.  Much of the analysis above as to the lumbar spine 
claim is applicable to the cervical spine disability claim 
and will not be exhaustively discussed again.  The Board 
notes, however, that the earliest medical evidence of neck 
problems is that in VA clinical records dated in the 1980s, 
documenting complaints about neck pain.  These records note 
arthritis without specificity as to which parts of the body 
or discussion as to etiology.  The earliest objective, 
clinical evidence of possible cervical abnormality is in the 
1990s.  See 1994 magnetic resonance imaging (MRI) report for 
the cervical and lumbar spines, the most significant findings 
of which concerns the lumbar, but not the cervical spine, and 
which states without further specificity as to the cervical 
spine, "multi-level spondylitic changes."  Moreover, the VA 
examiner in November 2004 noted that there was no evidence to 
support finding continuing disability after service from any 
neck injury.

Based on the above, the record does not support service 
connection on a direct basis.  The record also fails to 
support presumptive service connection, to the extent that 
arthritis may be present in the cervical spine.     
   
III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element"). 


As for the duty to notify, the RO's January 2001 letter set 
forth the basic elements of a service connection claim and 
examples of what types of evidence could help substantiate 
the claim.  The substance of this letter applies to both 
issues on appeal.  As for the lumbar disability claim, the 
January 2001 and April 2002 RO letters and the May 2001 
Statement of the Case (SOC) informed the veteran that new and 
material evidence is needed to reopen the claim.  The SOC and 
Supplemental SOCs (SSOCs) further reinforced notice as to 
what evidence is needed to warrant a grant of service 
connection and why the claim is denied.  Further, in February 
2004, VA Appeals Management Center (AMC) notified the veteran 
of the elements of a service connection claim; explained what 
types of evidence would substantiate the claim; and advised 
him that, if he provides information about the sources of 
evidence or information supporting the elements of the claim, 
then VA would make reasonable efforts to obtain the records 
from the sources identified.  The AMC letter also explained 
that a claimant ultimately bears the burden to substantiate 
the claim notwithstanding VA's duty to assist.  This letter 
is consistent with the Board's remand order.  As for the 
"fourth element," the September 2005 SSOC set forth 
38 C.F.R. § 3.159, from which the fourth element is derived.     

Full VCAA notice was accomplished during appeal, after the 
issuance of the April 2001 rating decision upon which this 
appeal is based.  The Board finds no prejudicial error 
resulted as a result of this timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.
  
In this case, even after the veteran was issued the most 
current (September 2005) SSOC, when full VCAA notice was 
accomplished, and notified that he has an additional 60 days 
to comment on his claim, he did not specifically claim that 
VA failed to comply with VCAA notice requirements, or that he 
has any other evidence in his possession required for full 
and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  His accredited service 
representative did submit additional argument, but no new 
evidence was submitted thereafter.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical and personnel records, 
VA medical examination findings, VA clinical records, and lay 
evidence.  The Board's remand directives were complied with, 
but remand has not yielded additional evidence that help 
substantiate the claim.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

No new and material evidence having been received since the 
last prior final denial of the lumbar disability claim, the 
claim is not reopened and remains denied.

Service connection for a neck disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


